       Case 18-02003-rlj Doc 54 Filed 11/19/18          Entered 11/19/18 14:15:32    Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.



Signed November 19, 2018
                                            United States Bankruptcy Judge
______________________________________________________________________
                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         AMARILLO DIVISION

       In re:                                        §
                                                     §
       WAGGONER CATTLE, LLC,                         §     Case No.: 18-20126-RLJ-11
                                                     §     Jointly Administered
                               Debtor.               §
                                                     §
                                                     §
       LONE STAR STATE BANK OF WEST                  §
       TEXAS,                                        §
                                                     §
                Plaintiff,                           §
                                                     §
       v.                                            §     Adversary No. 18-02003
                                                     §
       MICHAEL QUINT WAGGONER,                       §
       WAGGONER CATTLE, LLC, CLIFF                   §
       HANGER CATTLE, LLC, CIRCLE W OF               §
       DIMMITT, INC., BUGTUSSLE CATTLE,              §
       LLC, RITA F. MOSELEY, KEVIN DALE              §
       MOSELEY, RITA F. MOSELEY, P.C.,               §
                                                     §
       KEVIN DALE MOSELEY, P.C., RICKY
                                                     §
       RYAN RIDDLE, P.C., MOSELEY &
                                                     §
       RIDDLE, TRENT RIDDLE,                         §
       INDEPENDENT EXECUTOR OF THE                   §
       ESTATE OF RICKY RYAN RIDDLE,                  §
       DECEASED,                                     §
                                                     §
                Defendants.                          §

                                                    1
    Case 18-02003-rlj Doc 54 Filed 11/19/18                                Entered 11/19/18 14:15:32   Page 2 of 12



                                                               MEMORANDUM OPINION

              The day after Waggoner Cattle, LLC, Circle W of Dimmitt, Inc., Bugtussle Cattle, LLC,

and Cliff Hanger Cattle, LLC (collectively, Debtors) each filed for chapter 11 bankruptcy, Lone

Star State Bank of West Texas (Lone Star) initiated this adversary proceeding against Rita F.

Moseley, Kevin Dale Moseley, Ricky Ryan Riddle (now, by order granting substitution, Trent

Riddle, as Independent Executor of the Estate of Ricky Ryan Riddle, Deceased), Moseley &

Riddle, Rita F. Moseley, P.C., Kevin Dale Moseley, P.C., and Ricky Ryan Riddle, P.C.

(collectively, Defendants); and also named Debtors as “Involuntary Plaintiffs.”1 The Court

addresses Defendants’ Motion to Dismiss due to Lack of Subject Matter Jurisdiction or in the

Alternative, Motion for Abstention.2

              Lone Star seeks recovery from Defendants for their alleged professional malpractice in

performing accounting and auditing services for Debtors. Defendants move for dismissal,

contending that this action is not sufficiently “related to” Debtors’ bankruptcy cases to confer

jurisdiction on the Court. Lone Star, as an asserted secured creditor of Debtors, argues that any

recovery on this action against Defendants will reduce its claims against Debtors and thus

potentially enhance the recovery for other creditors of Debtors’ bankruptcy estates. This, it

argues, satisfies the standard for “related-to” jurisdiction.

              If the Court denies Defendants’ request for dismissal, they alternatively request that the

Court abstain from hearing the case on the doctrine of permissive abstention. To this, Lone Star


                                                            
1
  Doc. No. 1. All “Doc. No.” references herein are to the present adversary proceeding unless otherwise indicated.
Lone Star filed a motion requesting permission to file an amended complaint. Doc. No. 24. Attached to the motion
was a draft of the first amended complaint. Id. at Ex. A. The amended complaint essentially changed the position of
Debtors from “Involuntary Plaintiffs” to defendants. After receiving no objection to the motion, an order granting the
motion for leave to file an amended complaint was entered on August 2, 2018. Doc. No. 33. To date, however, Lone
Star has not actually filed the amended complaint. Nonetheless, the substantive cause of action asserted by Lone Star
against Defendants was not changed. Thus, this Memorandum Opinion will analyze the issues as if the amended
complaint were actually filed but will make reference only to the original complaint.
2
  Doc. Nos. 17, 18.
                                                                       2
 Case 18-02003-rlj Doc 54 Filed 11/19/18               Entered 11/19/18 14:15:32     Page 3 of 12



submits that, upon consideration of the factors for permissive abstention, abstention is not

proper.

                                                  I.

          Defendants’ Rule 12(b)(1) motion is a facial attack of the allegations made by Lone

Star’s complaint. If a 12(b)(1) motion challenges whether the complaint alleges sufficient facts

upon which subject matter jurisdiction can be based, a court can dismiss such claim based on the

complaint alone. See Walch v. Adjutant Gen.’s Dep’t of Tex., 533 F.3d 289, 293 (5th Cir. 2008).

In a facial attack, the court accepts all material allegations in the complaint as true and construes

them in the light most favorable to the non-movant. E.g., Griener v. United States, 900 F.3d

700, 703 (5th Cir. 2018). The court does not look beyond the allegations of the complaint. Apex

Dig., Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009).

                                                  A.

                                       Bankruptcy Jurisdiction

          Jurisdiction over bankruptcy cases and proceedings is conferred on federal district courts

under 28 U.S.C. § 1334. U.S. Brass Corp. v. Travelers Ins. Grp. (In re U.S. Brass Corp.), 301

F.3d 296, 303 (5th Cir. 2002); Wood v. Wood (In re Wood), 825 F.2d 90, 92 (5th Cir.

1987); Coho Oil & Gas, Inc. v. Finley Res., Inc. (In re Coho Energy, Inc.), 309 B.R. 217, 220

(Bankr. N.D. Tex. 2004). Section 1334(b) provides that district courts have “original but not

exclusive jurisdiction” over “arising” and “related to” civil proceedings under title 11. 28 U.S.C.

§ 1334(b). Such proceedings are then assigned to bankruptcy courts in accordance with 28

U.S.C. § 157. One court has stated that “it is necessary only to determine whether a matter is at

least ‘related to’ the bankruptcy.” U.S. Brass, 301 F.3d at 304 (quoting Wood, 825 F.2d at 93).

A proceeding is “related to” the bankruptcy case when its outcome “could conceivably have any

effect on the estate being administered in bankruptcy.” Id. (emphasis in original) (internal
                                                   3
    Case 18-02003-rlj Doc 54 Filed 11/19/18                        Entered 11/19/18 14:15:32      Page 4 of 12



quotations omitted). Said another way, “an action is ‘related to’ bankruptcy if the outcome could

alter, positively or negatively, the debtor’s rights, liabilities, options, or freedom of action or

could influence the administration of the bankrupt estate.” TMT Procurement Corp. v. Vantage

Drilling Co. (In re TMT Procurement Corp.), 764 F.3d 512, 526 (5th Cir. 2014) (internal

quotation omitted). The bankruptcy court must determine whether a matter before it is core (an

arising matter) or non-core (a related-to matter). 28 U.S.C. § 157(b), (c); Exec. Benefits Ins.

Agency v. Arkison, 134 S. Ct. 2165, 2171 (2014). This determination then dictates the

bankruptcy judge’s authority over the matter. 28 U.S.C. § 157(b), (c).3

              Lone Star does not assert that this proceeding is a core proceeding. It argues that the

Court has “related-to” jurisdiction, i.e., that the suit is non-core. But as correctly noted by

Defendants, “related-to” jurisdiction is not unlimited. See Celotex Corp. v. Edwards, 514 U.S.

300, 308 (1995).

              Courts have held that “related-to” jurisdiction exists on facts that are analogous to those

here. The Fifth Circuit’s opinion in Randall & Blake, Inc. v. Evans (In re Canion) is instructive.

196 F.3d 579 (5th Cir. 1999). In Canion, a judgment creditor of the debtor initiated an adversary

proceeding against third-party defendants—the debtor’s friends, relatives, business associates,

and employees—seeking monetary and injunctive relief for various tort claims. Id. at 581–82.

Although the suit was originally filed in federal district court, it was referred to the bankruptcy

court under 28 U.S.C. § 157; the bankruptcy court’s jurisdiction was challenged on appeal. Id. at

581. The Fifth Circuit held that the bankruptcy court had “related-to” jurisdiction over the

judgment creditor’s claims against the third-party defendants as such claims had some

conceivable effect on the debtor’s estate. Id. at 587–88. The Fifth Circuit noted that there exists

                                                            
3
 The bankruptcy court may hear and determine a core proceeding. 28 U.S.C. § 157(b)(1). The court may hear and
make proposed findings and conclusions to the district court of a related-to (a non-core) proceeding. With the consent
of all parties, the bankruptcy court may hear and determine a non-core proceeding. Id. at (c)(2).
                                                               4
 Case 18-02003-rlj Doc 54 Filed 11/19/18             Entered 11/19/18 14:15:32      Page 5 of 12



no requirement that the effect be certain; it also said that the existence of “common facts” to

other core proceedings is not enough to confer “related-to” jurisdiction. Id. at 585, 587. The

court affirmed the bankruptcy court’s jurisdiction on the basis that any amount collected by the

judgment creditor from the third-party defendants would decrease the total amount claimed

against the estate. Id. at 586. “This decrease would inure to the benefit of all other unsecured

creditors, each of whom would then share in the disbursement that would otherwise have been

paid to [the judgment creditor].” Id.

       The Third Circuit, more recently, also considered a case with similar facts in Nuveen

Municipal Tr. v. WithumSmith Brown, P.C., 692 F.3d 283 (3d Cir. 2012). In Nuveen, the debtor,

a medical center, entered into a loan transaction with Nuveen Municipal Trust; in connection

with the deal, certain auditing reports were authored by the debtor’s accounting firm,

WithumSmith+Brown, P.C. Id. at 287. Nuveen, a creditor of the debtor’s bankruptcy estate,

“contend[ed] that the audit report . . . concealed problem aspects of [the debtor’s] financial

condition, and had it known about these financial issues, it would not have entered into the

transaction.” Id. Thus, Nuveen asserted tort claims against the accounting firm, including fraud

and negligent misrepresentation. Id. The Third Circuit analyzed the district court’s exercise of

jurisdiction under 28 U.S.C. § 1334(b) and concluded that the lower court did, in fact, have

“related-to” jurisdiction of the proceeding. Id. at 298–99. Like Canion, the court considered

whether or not Nuveen’s collection against the accounting firm could have some “conceivable”

effect on the bankruptcy estate. Id. at 294 (“bankruptcy courts have no jurisdiction over

proceedings that have no effect on the estate of the debtor”) (citing Celotex, 514 U.S. at 308 &

n.6). Noting that Nuveen acknowledged that its claim against the estate would have to be

adjusted for any recovery against the accounting firm, “to prevent double recovery,” the court

held that the debtor’s liability to Nuveen could conceivably have been affected by the
                                                 5
    Case 18-02003-rlj Doc 54 Filed 11/19/18                        Entered 11/19/18 14:15:32   Page 6 of 12



proceedings against the accounting firm, which, in turn, would have directly impacted the “pool

of assets available for distribution to [the debtor’s] creditors.” Id. at 298–99. Such effect is

enough to confer “related-to” jurisdiction. Id.

              Both Canion and Nuveen instruct that the timing of when jurisdiction is decided is

important. In Canion, the debtor’s estate had not yet been administered; the Fifth Circuit wrote,

              If, at the time of [the] suit . . . , [the] bankruptcy estate had already been
              administered by the trustee—i.e., if all property of the estate were collected,
              liquidated, and the proceeds distributed to creditors—then presumably [the]
              potential damage recovery against the [non-debtor] defendants would have been
              limited to the amount of the outstanding judgment (that part of the judgment not
              paid through bankruptcy), and no effect on the estate would have been possible. In
              this case, however, at the time of the district court’s reference, the estate had not
              been fully administered. In fact, after the case was referred to the bankruptcy court,
              the trustee recovered and distributed over $200,000 to the creditors of [the] estate,
              including distributions to [the plaintiff] that would not have been made if its
              judgment against [the debtor]—and therefore its claim against [the] estate—had
              already been satisfied by the [non-debtor] defendants.

Canion, 196 F.3d at 586 n.27. The long-standing rule is that jurisdiction of an action is assessed

at the time of its filing.4 And Nuveen echoes Canion for the practical rule that “related-to”

jurisdiction would not extend to third-party disputes that arise after the bankruptcy estate has

been fully administered. See Nuveen, 692 F.3d at 297 (citing and distinguishing Fox v. J & J

Towne Pharmacy, Inc. (In re J & J Towne Pharmacy, Inc.), No. 99-17560DWS, 2000 WL

568355, at *8 (Bankr. E.D. Pa. May 5, 2000)). The timing of Lone Star’s action supports the

Court’s conclusion that “related-to” jurisdiction lies here as the bankruptcy cases are in their

early stages with no distributions made.

              The Court has “related-to” jurisdiction over Lone Star’s claims against Defendants. Lone

Star concedes that it cannot recover from Defendants more than the amount specified in its filed

proofs of claim. Thus any potential recovery made by Lone Star will conceivably affect


                                                            
4
    See, e.g., Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 582 (2004).
                                                               6
 Case 18-02003-rlj Doc 54 Filed 11/19/18              Entered 11/19/18 14:15:32        Page 7 of 12



Debtors’ estates, such that it will impact distributions available to other creditors. The Court will

deny Defendants’ motion to dismiss for lack of subject matter jurisdiction.

                                                  B.

                                             Abstention

       The Court next considers if it should abstain from hearing this adversary proceeding.

Section 1334 (28 U.S.C.) also addresses mandatory and permissive abstention.

       Except with respect to a case under chapter 15 of title 11, nothing in this section
       prevents a district court in the interest of justice, or in the interest of comity with
       State courts or respect for State law, from abstaining from hearing a particular
       proceeding arising under title 11 or arising in or related to a case under title 11.

       Upon timely motion of a party in a proceeding based upon a State law claim or
       State law cause of action, related to a case under title 11 but not arising under title
       11 or arising in a case under title 11, with respect to which an action could not have
       been commenced in a court of the United States absent jurisdiction under this
       section, the district court shall abstain from hearing such proceeding if an action is
       commenced, and can be timely adjudicated, in a State forum of appropriate
       jurisdiction.

§ 1334(c)(1)–(2). First, mandatory abstention under 28 U.S.C. § 1334(c)(2) is not available

because “an action has [not] been commenced in state court.” Edge Petroleum Operating Co. v.

GPR Holdings, L.L.C. (In re TXNB Internal Case), 483 F.3d 292, 300 (5th Cir. 2007) (listing the

four elements required for mandatory abstention, of which a pending state court proceeding is

one). On to permissive abstention.

       “[T]he starting point in analyzing whether permissive abstention is appropriate is whether

abstention will impede or disrupt the bankruptcy court’s exclusive and non-delegable control

over the administration of the estate within its possession.” Coho Oil & Gas, Inc. v. Finley Res.,

Inc. (In re Coho Energy, Inc.), 309 B.R. 217, 221 (Bankr. N.D. Tex. 2004) (internal citation and

quotation omitted). To guide the analysis, courts consider the following factors.

       (1) the effect, or lack thereof, on the efficient administration of the estate if a court
       recommends abstention;
                                                  7
 Case 18-02003-rlj Doc 54 Filed 11/19/18               Entered 11/19/18 14:15:32   Page 8 of 12



       (2) the extent to which state law issues predominate over bankruptcy issues;

       (3) the difficulty or unsettled nature of the applicable state law;

       (4) the presence of a related proceeding commenced in state court or other
       nonbankruptcy court;

       (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334;

       (6) the degree of relatedness or remoteness of the proceeding to the main
       bankruptcy case;

       (7) the substance rather than form of an asserted “core” proceeding;

       (8) the feasibility of severing state law claims from core bankruptcy matters to
       allow judgments to be entered in state court with enforcement left to the bankruptcy
       court;

       (9) the burden on the bankruptcy court’s docket;

       (10) the likelihood that the commencement of the proceeding in bankruptcy court
       involves forum shopping by one of the parties;

       (11) the existence of a right to a jury trial; and

       (12) the presence in the proceeding of nondebtor parties.

Callan v. Black Strata, LLC (In re MontCrest Energy, Inc.), No. 13-41129-DML-7, 2014 WL

6982643, at *7 (Bankr. N.D. Tex. Dec. 9, 2014) (citing Hester v. Coho Energy, Inc. (In re Coho

Energy, Inc.), No. 3:01–CV–0407–P, 2002 WL 523948, at *7 (N.D. Tex. Apr. 5, 2002); Denton

Cty. Elec. Coop. v. Eldorado Ranch, Ltd. (In re Denton Cty. Elec. Coop.), 281 B.R. 876, 881

(Bankr. N.D. Tex. 2002)). Courts have “broad discretion” to abstain in either core or non-core

proceedings. Gober v. Terra + Corp. (In re Gober), 100 F.3d 1195, 1206 (5th Cir. 1996).

       Each factor is considered below.

      1. The effect, or lack thereof, on the efficient administration of the estate if a court
recommends abstention.

       Regardless where this action is tried (or settled), it should not hold the bankruptcy case

hostage. The chapter 11 proceeding—the goal of which is to submit a plan for confirmation—


                                                   8
 Case 18-02003-rlj Doc 54 Filed 11/19/18              Entered 11/19/18 14:15:32      Page 9 of 12



should proceed without interference by this suit. Trial is presently set for July 2019. This case

should proceed to confirmation (or conversion or dismissal) before then. This factor carries little

weight in the Court’s analysis.

       2. The extent to which state law issues predominate over bankruptcy issues.

       This factor favors abstention because the claims asserted by Lone Star are purely state

law claims of negligence. Bankruptcy law is irrelevant except for perhaps adjusting Lone Star’s

claims against Debtors, should it recover from Defendants.

       3. The difficulty or unsettled nature of the applicable state law.

       This is a tort claim under state law; the state law is not claimed to be either novel or

unsettled. This factor carries little weight.

      4. The presence of a related proceeding commenced in state court or other non-
bankruptcy court.

       There is no related proceeding in state court or other non-bankruptcy court. This does not

favor abstention. Some courts hold that this factor is most important to a court’s decision

regarding abstention, particularly when the plaintiff will be prejudiced by abstention. See

Sonnyco Coal, Inc. v. Bartley (In re Sonnyco Coal, Inc.), 131 B.R. 799, 803 (S.D. Ohio 1990)

(striking the bankruptcy court’s recommendation for voluntary abstention because the statute of

limitations had run on plaintiff’s claim and no available forum existed to hear the claim once the

court abstained); Miller v. BTS Transp. Servs. (In re Total Transp., Inc.), 87 B.R. 568, 571 (D.

Minn. 1988) (“Abstention is not appropriate where such action would leave the litigant with no

other forum for proceeding.”); Dillworth v. Ocean Bank (In re Village at Dadeland Assocs.), No.

12-1296-BKC-AJC-A, 2012 WL 3013935, at *3 (Bankr. S.D. Fla. July 23, 2012) (“This factor is

critical in regards to the present Adversary Proceeding. There is no pending litigation elsewhere

to which this Court should abstain in the interest of comity or otherwise.”) (noting, also, that the


                                                  9
Case 18-02003-rlj Doc 54 Filed 11/19/18             Entered 11/19/18 14:15:32       Page 10 of 12



statute of limitations had run during the pendency of the adversary proceeding). But see Gulf

Fleet Tiger Acquisition, L.L.C. v. Thoma-Sea Ship Builders, L.L.C., 282 F.R.D. 146, 160 (E.D.

La. 2012) (recommending permissive abstention even though a state court action was not

pending and noting that the statute of limitations had not run on plaintiff’s claim); William M.

Condrey, P.C. v. Endeavour Highrise, L.P. (In re Endeavour Highrise, L.P.), 425 B.R. 402, 420

n.12 (Bankr. S.D. Tex. 2010) (“There does not need to be a pending state court action for this

Court to abstain from adjudicating a dispute. . . . Rather, this Court can decide to abstain from

adjudicating a dispute brought to this Court, and issue an order authorizing the party seeking

abstention to proceed to state court to prosecute the suit.”) (internal citation omitted). The court

in Endeavour Highrise did not, however, address the issue of what to do with the case if the

statute of limitations were to expire prior to filing the case in state court.

        5. The jurisdictional basis, if any, other than 28 U.S.C. § 1334.

        Jurisdiction under 28 U.S.C. § 1334 is the only basis for jurisdiction. Lone Star’s claims

come within the jurisdiction of this Court as “related-to” claims, arguably the minimum

threshold allowed to confer such jurisdiction on the Court. This factor favors abstention.

        6. The degree of relatedness or remoteness of the proceeding to the main bankruptcy
case.

        This factor arguably favors abstention because the claims asserted are between non-

debtor parties and thus remote from the bankruptcy case. The outcome of this suit, however,

may reduce Lone Star’s proofs of claim in the bankruptcy.

        7. The substance rather than form of an asserted “core” proceeding.

        This is not a core proceeding; this factor does not apply.




                                                   10
Case 18-02003-rlj Doc 54 Filed 11/19/18             Entered 11/19/18 14:15:32       Page 11 of 12



      8. The feasibility of severing state law claims from core bankruptcy matters to allow
judgments to be entered in state court with enforcement left to the bankruptcy court.

        This suit concerns a direct cause of action by Lone Star against Defendants. Severance of

claims is not an issue. (The Court has denied Lone Star’s motion requesting leave to prosecute

claims on behalf of the bankruptcy estates.) This factor does not factor.

        9. The burden on the bankruptcy court’s docket.

        Lone Star estimates requiring one week to resolve their claims against Defendants by

trial. There is some burden on the Court’s docket based on this estimate; however, on balance,

this factor carries little weight in resolving the issue.

       10. The likelihood that the commencement of the proceeding in bankruptcy court
involves forum shopping by one of the parties.

        There is no evidence of forum shopping. Lone Star’s claims against Defendants are

related to the bankruptcy cases and thus jurisdiction is proper. This factor is not relevant to the

Court’s consideration.

        11. The existence of a right to a jury trial.

        Defendants, in their motion and subsequent responses, point to their desire to seek a jury

trial. They have not yet formally asserted such right, however. A jury trial in the bankruptcy

court is not favored as it requires the consent of all parties. See 28 U.S.C. § 157(e). The right to

a jury trial affects where a trial takes place as between the bankruptcy court and the district court.

It does not influence abstention here.

        12. The presence in the proceeding of non-debtor parties.

        The Court has denied—for now—Lone Star’s motion for leave to prosecute, within this

adversary proceeding, potential claims of Debtors; the only parties to this lawsuit are non-

debtors. Initially, Lone Star designated Debtors as “Involuntary Plaintiffs.” It then amended the

complaint by designating Debtors as defendants (without first seeking relief from the automatic
                                                   11
Case 18-02003-rlj Doc 54 Filed 11/19/18          Entered 11/19/18 14:15:32        Page 12 of 12



stay). Despite the procedural mess created by Lone Star, the gist of this lawsuit is a negligence

cause of action between a creditor of Debtors and the Debtors’ accountants. This factor favors

abstention.

       The decision to abstain is solely within the Court’s discretion. A majority of the

applicable factors suggests that the Court should abstain. But there is no parallel proceeding

pending in another forum to which this Court could defer in the interest of justice and comity.

The effect on Lone Star of abstaining is unclear. This action was properly filed in the

bankruptcy court. Apart from the fact that Lone Star filed this suit in the bankruptcy court rather

than state court, there is no evidence of improper forum shopping. And Lone Star contends that

Debtors hold claims against Defendants that are based on the same underlying facts and

circumstances that allegedly support Lone Star’s claims. By abstaining, the Court potentially

prejudices Lone Star’s rights. Without more, the Court cannot determine if the statute of

limitations is a potential issue. The Court will not abstain from hearing this proceeding. The

relief requested by Defendants’ motion will be denied.

                             ### End of Memorandum Opinion ###




                                                12
